Case: 2:20-cv-01675-ALM-CMV Doc #: 26 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 1902




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

   CHARLES R. STITH, II,                     )
                                             )     CASE NO. 2:20CV01675
         Plaintiff,                          )
                                             )
  v.                                         )     JUDGE MARBLEY
                                             )     MAGISTRATE JUDGE VASCURA
  ANDREW SAUL,                               )
  COMMISSIONER OF SOCIAL                     )
  SECURITY,                                  )
                                             )
         Defendant.                          )

                                            ORDER

       This cause coming before the Court on the joint motion of the parties, due notice having

been given, and the Court being fully advised,

       IT IS THEREFORE ORDERED THAT:

   1. The Parties’ Joint Stipulation for an Award of Attorney’s Fees under the Equal Access to
      Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney fees in the
      amount of $2,945.00, and no costs, for a total of $2,945.00;

   2. Counsel for the parties shall verify whether or not Plaintiff owes a pre-existing debt to the
      United States subject to offset, consistent with Astrue v. Ratliff, 560 U.S. 586 (2010). If
      no such pre-existing debt exists, Defendant shall pay the EAJA award directly to
      Plaintiff’s counsel pursuant to the EAJA assignment signed by Plaintiff and his counsel;
      and

   3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

         March 23, 2021
Date: _____________________          Entered: ____________________________
                                                _________
                                                       _ __________
                                                                 _____________
